                                                                                          mwe.com

                                                                                    Gregory G. Ballard
                                                                                       Attorney at Law
                                                                                   gballard@mwe.com
                                                                                     +1 212 547 5330




July 17, 2019

Honorable Thomas A. Varlan, U.S. District Judge
Honorable Debra C. Poplin, U.S. Magistrate Judge
United States District Court for the Eastern District of Tennessee
800 Market Street, Suite 130
Knoxville, Tennessee 37902

Re:    Cosby et. al. v. KPMG LLP, No. 3:16-cv-00121-TAV-DCP

Dear Judge Varlan and Magistrate Judge Poplin:

       On behalf of KPMG LLP (“KPMG”), I write in response to the July 12, 2019 letter of
Laura Posner, counsel for Plaintiffs (ECF No. 153), providing notice of supplemental authority
in connection with the pending motion for substitution of certain plaintiffs (ECF No. 101).

        Plaintiffs argue that a transcript from Echavarria v. Facebook, No. 18-cv-05982 (N.D.
Cal. July 1, 2019), supports their request that this Court allow plaintiffs Kenneth R. Martin and
Martin Weakley to withdraw as plaintiffs in this case without producing their documents or
being deposed. Plaintiffs are wrong. The Facebook case does not support their position.

        First, in Facebook, the defendant sought discovery from (a) former plaintiffs who had
filed pre-answer voluntary dismissals of their complaints that did not require leave of Court and
(b) people who had considered serving as plaintiffs but were never named as plaintiffs. None was
a party in the case.1 Here, in contrast, Messrs. Martin and Weakley are parties in this case; they
are current plaintiffs who are seeking, and must obtain, permission from this Court to withdraw
from the case, subject to whatever terms the Court deems proper. A review of the Facebook
docket reveals that the former plaintiffs had previously filed notices of voluntary dismissal under
Federal Rule of Civil Procedure 41(a)(1)(A)(i), which allows plaintiffs, before the defendant files
an answer to their complaint, to voluntarily withdraw without leave of Court by simply filing
notices of dismissal. (See Exhibits B-L, attached hereto (notices of voluntary dismissal under
Rule 41(a)(1)(A)(i)).) In the present case, Messrs. Martin and Weakley did not file voluntary
notices of dismissal prior to the filing of KPMG’s answer to their complaint in September 2018,



       1
          The Facebook plaintiffs noted that the individuals “are not parties to this case, and have
either been removed as plaintiffs after filing an initial complaint or had been considering serving
as Named Plaintiffs but were never a named party at all.” (See Pls.’ Ltr., Exhibit A, attached
hereto, at 1.)
July 17, 2019
Page 2

and they cannot dismiss their claims under Rule 41(a)(1)(A)(i). Under Rule 41(a)(2), their action
against KPMG may be dismissed “only by court order, on terms that the court considers proper.”

        For this reason, it is misleading for Plaintiffs to refer to Messrs. Martin and Weakley as
“former” plaintiffs or “absent” class members. Messrs. Martin and Weakley are not “former”
plaintiffs. They are current plaintiffs in this case; they have not withdrawn and cannot withdraw
without leave of Court. For the same reason, Messrs. Martin and Weakley are not “absent”
members of the proposed class; they are present members of the proposed class (which has not
yet been certified, and should not be certified). Case law addressing former plaintiffs and absent
class members is irrelevant to the pending motion pursuant to which Messrs. Martin and
Weakley seek the Court’s permission to withdraw. The cases cited by KPMG, conditioning leave
to withdraw on submission to discovery, are on point.

        In short, Facebook is completely inapposite. It addresses a situation involving former
plaintiffs and absent class members. Messrs. Martin and Weakley are neither.

        Second, in Facebook, there is no indication that the former plaintiffs had any unique
knowledge pertinent to class certification or the merits of the case. In the present case,
Messrs. Martin and Weakley have direct knowledge of facts relevant to class certification and
the merits of the case, as explained in KPMG’s prior submission on the pending motion (ECF
No. 115). KPMG’s counsel was able to learn from publicly available sources that either
Mr. Martin or Mr. Weakley (they are cousins) was likely the person who lent money to Miller
Energy CEO Scott Boruff for the purchase of his home, a loan that is described as a “red flag” at
paragraph 181(e) of the operative Second Amended Complaint in this case. Plaintiffs are
attempting to hide all information about the facts surrounding this allegation of their complaint
(among others), and the knowledge of Messrs. Martin and Weakley about it, by seeking
permission for them to withdraw without providing discovery (and by seeking to have any
reference to the matter maintained under seal by the Court). The Court should not abide such
conduct. These individuals, who filed the operative complaint in this matter and litigated it
through and beyond the motion to dismiss that complaint, and who continue to be named
plaintiffs in it, should be required to produce their documents and be deposed prior to being
permitted to withdraw. They have unique knowledge and should not be permitted to hide it from
KPMG and the Court (and the public).

        Third, Facebook is a consumer class action, and the former plaintiffs at issue had not
submitted any testimony or declarations in the case, as plaintiffs note in footnote two of
Ms. Posner’s letter. In contrast, the present case is a securities class action governed by the
Private Securities Litigation Reform Act (the “PSLRA”), which imposes strict requirements on
plaintiffs who seek to file class action securities cases and serve as representative plaintiffs.
Unlike the former plaintiffs at issue in Facebook, current plaintiffs Messrs. Martin and Weakley
have been actively litigating this case for years. Mr. Martin has served as a lead plaintiff since
February 17, 2017, when this Court, noting that Plaintiffs’ motion had asserted that Mr. Cosby
and Mr. Martin “are the most adequate plaintiffs to serve pursuant to the Securities Exchange
Act,” granted his motion to serve in that capacity (ECF No. 31). Mr. Weakley has served as a
July 17, 2019
Page 3

named plaintiff since September 2018, when he was added in the currently operative Second
Amended Complaint. Messrs. Martin and Weakley submitted declarations to this Court in their
effort to be appointed as lead and named plaintiffs in this case (ECF Nos. 11-3 & 60-1). Through
counsel, both Mr. Martin and Mr. Weakley have made numerous Court filings in this case,
before and after KPMG filed its answer, on substantive matters including the motion to dismiss
their complaint, as well as scheduling and discovery-related issues. In their declarations
(ECF Nos. 11-3 & 60-1), each represented to the Court that he was “willing to serve as a
representative party” including by “providing testimony at deposition and trial, if necessary.” To
date, however, Messrs. Martin and Weakley have failed to comply with validly-issued document
requests served on them in September 2018 and deposition notices served in February 2019.

        Fourth, it is not clear from the transcript attached to Ms. Posner’s letter that the Court in
Facebook even ruled on the question presented, as the Court described the motion as “moot.”
(See Transcript at page 12, line 6.) The transcript does not contain a clear analysis of any legal
issue and cites no legal authority. It appears to be a transcript of a status conference more than a
reasoned legal opinion intended to have precedential value. In any event, even if the Facebook
Court reached a decision in this conference, it has no bearing the present case because, as noted
above, it involved a completely different situation, distinguishable in every important respect
from the present case.

Sincerely,

/s/ Gregory G. Ballard

Gregory G. Ballard

Attachments
